DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “national pipe taper (NPT) thread” in line 2.  The definition/specification of what constitutes a national pipe taper thread is subject to change.
Claim 4 recites the limitation "the sprinkler thread" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6, 16 and 18 recite “a sensor that triggers activation of the sprinkler.”  The specification discloses in paragraph 0016 that the sensor 118 outputs a signal that a controller uses to cause operation of the sprinkler 112.  The specification provides an example: the sensor 118 can output the signal to a controller that causes an actuator (e.g., a component that can be moved or driven to break the detection device 116, or can apply heat or electricity to the detection device 116 to break the detection device 116) to change the sprinkler 112 from a closed state to an open state.  A sensor merely senses.  The claim fails to recite structure that can perform the function “triggers activation of the sprinkler.”  The structure of the claimed invention is not commensurate in scope with the function recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8, 10, 11, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bancroft et al. (10,471,288).
Regarding claims 1, 2 and 5, Bancroft et al. disclose a sprinkler assembly comprising:
a pipe 90;
a sprinkler 12;
an adapter comprising:
an end wall 102 that contacts the pipe;
a sprinkler interface 100 extending from the end wall that receives the sprinkler and fluidly couples the sprinkler with the pipe;
a gasket 97 positioned in the sprinkler interface between the sprinkler and the pipe;
a pipe coupling 68 positioned around the pipe and the adapter to secure the pipe with the adapter;
an outer diameter 98 of the adapter is within a threshold difference of an outer diameter of the pipe.
Regarding claims 8, 10, 13 and 15, Bancroft et al. disclose a sprinkler assembly comprising:
a pipe 90;
a sprinkler 12;
an adapter comprising:
a sprinkler interface 100 that receives the sprinkler;
a pipe interface 102 positioned around the sprinkler interface, the pipe interface contacts the pipe;
a pipe coupling 68 positioned around the pipe and the adapter to secure the pipe with the adapter;
a gasket 97 positioned in the sprinkler interface;
an outer diameter of the pipe interface 98 is within a threshold difference of an outer diameter of the pipe;
at least a portion 34, 36 of the sprinkler has an outer diameter greater than an inner diameter of the sprinkler interface.
Regarding claims 8 and 11, Bancroft et al. disclose a sprinkler assembly comprising:
a pipe 90;
a sprinkler 12;
an adapter comprising:
a sprinkler interface 96, 100 that receives the sprinkler;
a pipe interface 102 positioned around the sprinkler interface, the pipe interface contacts the pipe;
a pipe coupling 68 positioned around the pipe and the adapter to secure the pipe with the adapter;
an outer diameter (downstream opening diameter of tongue 97) of the sprinkler interface is less that an inner diameter of the pipe.
Claim(s) 1-3, 5, 7, 8, 11-13, 15, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orr et al. (8,459,370).
Regarding claims 1, 3, 5 and 7, Orr et al. disclose a sprinkler assembly comprising:
a pipe 132, 135;
a sprinkler 102;
an adapter 106 comprising:
an end wall (wall of third section 126) that contacts the pipe;
a sprinkler interface (portion of 106 below section 122) extending from the end wall that receives the sprinkler and fluidly couples the sprinkler with the pipe;
a gasket 118 positioned in the sprinkler interface between the sprinkler and the pipe;
an outer diameter of the sprinkler interface (outer diameter of outlet end 110) is less than an inner diameter (inner diameter of 135) of the pipe;
an outer diameter (outer diameter of the conical section) of the adapter is within a threshold difference of an outer diameter of the pipe;
the sprinkler interface includes a thread 114 that engages with a sprinkler thread 154 of the sprinkler.
Regarding claims 1-3, 5 and 7, Orr et al. disclose a sprinkler assembly comprising:
a pipe 390;
a sprinkler 202;
an adapter comprising:
an end wall (391, figure 11) that contacts the pipe;
a sprinkler interface 368, 376 extending from the end wall that receives the sprinkler and fluidly couples the sprinkler with the pipe
a gasket 292 positioned in the sprinkler interface between the sprinkler and the pipe;
a pipe coupling 387 positioned around the pipe and the adapter to secure the pipe with the adapter;
an outer diameter of the sprinkler interface is less than an inner diameter of the pipe;
an outer diameter of the adapter is within a threshold difference of an outer diameter of the pipe;
the sprinkler interface includes a thread (equivalent of threaded section 274) that engages with a sprinkler thread of the sprinkler;
Regarding claims 8, 11, 12, 13 and 15, Orr et al. disclose a sprinkler assembly comprising:
a pipe 390;
a sprinkler 202;
an adapter comprising:
a sprinkler interface 368, 376 that receives the sprinkler;
a pipe interface 389 positioned around the sprinkler interface, the pipe interface contacts the pipe;
a pipe coupling 387 positioned around the pipe and the adapter to secure the pipe with the adapter;
an outer diameter of the sprinkler interface is less than an inner diameter of the pipe;
the sprinkler interface includes a thread (equivalent of threaded section 274) that engages with a sprinkler thread of the sprinkler;
an outer diameter of the pipe interface is within a threshold difference of an outer diameter of the pipe;
at least a portion (arms, deflector) of the sprinkler has an outer diameter greater than an inner diameter of the sprinkler interface.
Regarding claims 17, 19 and 20, Orr et al. disclose an adapter of a sprinkler assembly comprising:
an end wall (391, figure 11) that faces a pipe 390, the end wall has an outer diameter that is within a threshold difference of an outer diameter of the pipe;
a sprinkler interface 368, 376 extending from the end wall, the sprinkler interface defines an aperture that receives a sprinkler 202 to fluidly couple the sprinkler with the pipe, an outer diameter of at least a portion of the sprinkler interface is less than an inner diameter of the pipe;
a gasket 292 positioned in the sprinkler interface;
the sprinkler interface includes a thread (equivalent of threaded section 274) that engages with a sprinkler thread of the sprinkler;
the gasket is positioned in the portion of the sprinkler interface of which the outer diameter is less than the inner diameter of the pipe.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr et al. (8,459,370).
Orr et al. disclose the limitations of the claimed invention with the exception of national pipe taper thread.  National pipe taper thread is well known in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used national pipe taper thread to connect the sprinkler head in the device of Orr et al. for standardization and to enable installation onto sprinkler interfaces with national pipe taper threads.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr et al. (8,459,370) in view of Silva, Jr. et al. (WO2019/051279).
Orr et al. disclose the limitations of the claimed invention with the exception of a seal in a groove defined by an outer wall of the sprinkler interface, the seal between the sprinkler interface and the pipe interface.  Orr et al. show, in figure 11, the sprinkler interface 368, 376 having smooth and threaded outer surfaces in contact with smooth and threaded inner surfaces of the pipe interface 389.  Placing a seal such as an O-ring in a groove on the outer surface of a cylindrical pipe, such as the sprinkler interface, to seal against the inner surface of a cylindrical concentric pipe, such as the pipe interface, is well known.
Silva, Jr. et al. disclose a sprinkler interface 110a and a pipe interface 152 wherein the sprinkler interface 110a has a seal 111 in a groove 113 defined by an outer wall (see figure 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided a seal in a groove at the outer wall of the sprinkler interface in Orr et al. to prevent leaks or improve the seal between the sprinkler interface and the pipe interface.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK